DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2019 is being considered by the examiner.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a pressure transducer comprising: a vacuum gauge having a pressure sensor and a pressure sensor sheath, wherein, the vacuum gauge is connected to a vacuum system by means of a connecting pipe, a temperature control unit secured in a cap, an aluminum block having a lower surface in contact with the pressure sensor sheath and an upper surface in contact with a main plate, and a temperature sensor located between the main plate and the upper surface of the aluminum block.
Regarding claims 2-5: These claims are allowable due to at least their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Miller; Craig E. et al., (US 7124640 B1), "Thermal mounting plate for heated pressure transducer";
Poulin; James M. et al., (US 7000479 B1), "Heated pressure transducer";
Grudzien; Christopher P., (US 6029525 A), "Capacitive based pressure sensor design";
Pandorf; Robert C. et al., (US 5625152 A), "Heated pressure transducer assembly";
Hanselmann; Hansjakob et al., (US 20100186516 A1), "VACUUM MEASURING CELL DEVICE HAVING A HEATER";
Ide; Yosuke, (US 20090114029 A1), "ELECTROSTATIC CAPACITANCE DIAPHRAGM TYPE PRESSURE SENSOR";
Agami; Mark, (US 20060070447 A1), "High-temperature reduced size manometer";
Mei, Hai, (US 20030233883 A1), "Variable capacitance measuring device comprising a glass-ceramic insulator"; and
Poulin, James M. et al., (US 20020083774 A1), "Pressure transducer assembly with thermal shield".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856